                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 1 of 54
2100 B (12/15)


                                      United States Bankruptcy Court
                                               Southern District of Texas
                                                 Case No. 20-30967
                                                     Chapter 11

In re: Debtor(s) (including Name and Address)

Watson Grinding & Manufacturing Co.                         Watson Valve Services, Inc.
4525 Gessner Road
Houston TX 77041



                     NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No(s). listed below was/were filed or deemed filed under 11 U.S.C. § 1111(a) in this case
by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of
Claim Other than for Security in the clerk’s office of this court on 12/16/2020.



Name and Address of Alleged Transferor(s):                                    Name and Address of Transferee:
Claim No. : AMERICAN HELI-ARC, INC, 5009 PINEMONT DR., HOUSTON, TX 77092      TRC Master Fund LLC
                                                                              PO Box 633
                                                                              Woodmere, NY 11598




                                      -- DEADLINE TO OBJECT TO TRANSFER --
The alleged transferor(s) of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
cour t, the transferee will be substituted as the original claimant without further order of the court.


Date:    12/18/20

                                                        CLERK OF THE COURT
                    Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 2 of 54
                                                               United States Bankruptcy Court
                                                                 Southern District of Texas
In re:                                                                                                                  Case No. 20-30967-mi
Watson Grinding & Manufacturing Co.                                                                                     Chapter 11
Watson Valve Services, Inc.
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0541-4                                                   User: dhan                                                                  Page 1 of 53
Date Rcvd: Dec 16, 2020                                                Form ID: trc                                                               Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 18, 2020:
Recip ID                 Recipient Name and Address
10945387               + AMERICAN HELI-ARC, INC, 5009 PINEMONT DR., HOUSTON, TX 77092-3533

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 18, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 16, 2020 at the address(es) listed
below:
Name                               Email Address
Aaron James Power
                                   on behalf of Interested Party The Official Committee of January 24 Claimants apower@porterhedges.com
                                   egarfias@porterhedges.com;ysanders@porterhedges.com

Aaron L. Mitchell
                                   on behalf of Defendant Watson Grinding & Manufacturing Co. aaronm@tbmmlaw.com claudiav@tbmmlaw.com

Abigail R. Ryan
                                   on behalf of Interested Party Texas Commission on Environmental Quality Abigail.Ryan@oag.texas.gov

Adam Daniel Peavy
                                   on behalf of Creditor Edward Flores apeavy@triallawfirm.com twindham@triallawfirm.com

Adam Daniel Peavy
                                   on behalf of Creditor Hortensia Lima apeavy@triallawfirm.com twindham@triallawfirm.com
                Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 3 of 54
District/off: 0541-4                                        User: dhan                                                                  Page 2 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                               Total Noticed: 1
Adam Daniel Peavy
                          on behalf of Plaintiff Edward Flores apeavy@triallawfirm.com twindham@triallawfirm.com

Adam Daniel Peavy
                          on behalf of Plaintiff Hortensa Lima apeavy@triallawfirm.com twindham@triallawfirm.com

Adam Dennis Lewis
                          on behalf of Plaintiff Ecknozzio Fontenot e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Debra Fabuluje e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Ashanay Robertson e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Ernest Williams Jr. e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Harold House e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Virginia Taylor e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Irma Diaz e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Odell Broady Jr. e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff America Wilson e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Tuyet Nga Thi Banh e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Helen Haywood e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Joel Gonzalez Molina e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Kevin Davenport e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Lamarcus McKinney e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Keorie Crumpton e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff William Evans e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Mark Cruz e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Elizabeth Gonzalez e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Cheyanne Barnes e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Nydia McKinney e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Ramiro Cruz e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Joe Curry e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Jose Cruz e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Van Van Le e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Carl Anderson e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Angelina Burge-Shults e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com
                Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 4 of 54
District/off: 0541-4                                        User: dhan                                                                 Page 3 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                              Total Noticed: 1
Adam Dennis Lewis
                          on behalf of Plaintiff Calvin E. Smith e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Ernest Bruce Williams Sr. e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Lionnel Stewart e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Rashied Murray e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Howanika Williams e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Leonard Reed e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Irving Holcomb e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Derrick Ross Individually and As Next Friend of D.R.J., a Minor e-service@arnolditkin.com,
                          crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Humberto Munguia e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Gwendolyn Stewart e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Albano Hoxhaj e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Kang Soon Chon e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Terrence Eugene Flax e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Jung Soo Kim e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Reginald K. Jones Sr. e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Kirk Simmons e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Bryan Cruz e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Kyung Hee Kim e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Alicia Gonzalez e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Tiffany Washington Individually and As Next Friend of D.S. and Z.S., Minors e-service@arnolditkin.com,
                          crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Hee Dong Cho e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Joe Shanga Daniel e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Stephanie Clark Individually and As Next Friend of J.C. and T.C. e-service@arnolditkin.com,
                          crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Dan Holcomb Jr. e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Pamela Tindall e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Dante McDaniel e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Latasha Toney e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com
                Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 5 of 54
District/off: 0541-4                                        User: dhan                                                                 Page 4 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                              Total Noticed: 1
Adam Dennis Lewis
                          on behalf of Plaintiff Gregory Holcomb e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Iris Arceneaux e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Claburne Long e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Jawon Gay e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Jose Guerrero e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Gregorio Guerrero e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Jesse Hudson e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Song Cho e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Hubester Uriostegui e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Roger Barnes e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Willie Ray Evans e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Latrisha Jordan Individually and As Next Friend of C.J., a Minor e-service@arnolditkin.com,
                          crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Jannette Thomas e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Leanor Guerrero e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Lakeshia McDaniel Individually, On Behalf of N.C. and Z.C., Minors, and On Behalf of The Estate of Keith
                          Lewis e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Dedric Cloud e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Stephanie Ballard Individually and As Next Friend of R.B. and R.J.J., Minors e-service@arnolditkin.com,
                          crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Flavja Mucka e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Lenora Holcomb e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Johnnie May Ray e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Cheryl Berry e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Yong Cha Kim e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Yong Du Chon e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Cermase Barry Individually and As Next Friend of C.B.J. e-service@arnolditkin.com,
                          crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Leodis Smith e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Alice Long e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 6 of 54
District/off: 0541-4                                         User: dhan                                                                 Page 5 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                              Total Noticed: 1
                          on behalf of Plaintiff John Henry Williams Jr. e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Bich Lien Banh e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Shaun Childs e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Raphael Malveaux e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Mary Frances Martin-Hall e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Christopher Smith e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Lakeith McKinney Jr., Individually and As Next Friend of C.A.M., and C.O.M., Minors
                          e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Damien Lawson e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Eric Young e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Emmer Haggerty e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Shawn Brown e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Emanuel Crumpton e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Lee Han Kyu e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Taisha Williams e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Rickie Holcomb e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Darryl Jackson Sr., Individually and As Next Friend of D.J.J. e-service@arnolditkin.com,
                          crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Gary Warren e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Beverly Ayers e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Tylar Qualls Individually and As Next Friend of S.T.J., M.A.D.N., M.A.R.N. and D.S., Minors
                          e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Jim Haywood Individually and As Next Friend of H.R.H., a Minor e-service@arnolditkin.com,
                          crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Jessica Turner Individually and As Next Friend of J.S. and L.S., Minors e-service@arnolditkin.com,
                          crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff John W. Emerson e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Iesheia Ayers-Wilson e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Eunice Todd e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Shani Sapp Individually and As Next Friend of D.S., G.S., K.Y.S., K.A.S., Minors
                          e-service@arnolditkin.com, crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Odell Jermaine Brown e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com
                Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 7 of 54
District/off: 0541-4                                         User: dhan                                                                   Page 6 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                                Total Noticed: 1
Adam Dennis Lewis
                          on behalf of Plaintiff Willie Mae Williams e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Ricardo Lozano e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Juan Diaz e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Katina Brown e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Sirron Reed e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Dennis Lewis
                          on behalf of Plaintiff Vernon Ray e-service@arnolditkin.com crystal-deleon-5684@ecf.pacerpro.com

Adam Laird Anthony
                          on behalf of Plaintiff Maria Ofelia Gutierrez aanthony@anthony-peterson.com jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Eva Olvera aanthony@anthony-peterson.com jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Eladia Aldana Individually and as Next Friend of K. C., a Minor, Y. C., Jr., a Minor, and D. C., a Minor
                          aanthony@anthony-peterson.com, jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Maria Ofelia Mondragon individually and as next friend of N.G., D.A.G., and A.G., Minor Children
                          aanthony@anthony-peterson.com, jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Angel Olvera aanthony@anthony-peterson.com jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Yuner Oswaldo Cante DeLeon Individually and as Next Friend of K. C., a Minor, Y. C., Jr., a Minor, and D.
                          C., a Minor aanthony@anthony-peterson.com, jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Soany Maradiago Ortiz aanthony@anthony-peterson.com jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Asnoraldo Orobio aanthony@anthony-peterson.com jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Daniel Gutierrez Jr. aanthony@anthony-peterson.com, jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Liliana Cabezas aanthony@anthony-peterson.com jrowe@anthony-peterson.com

Adam Laird Anthony
                          on behalf of Plaintiff Soany S. Maradiago Ortiz aanthony@anthony-peterson.com jrowe@anthony-peterson.com

Ana Maria Ene
                          on behalf of Creditor Roy Tipton AEne@triallawfirm.com twindham@triallawfirm.com

Ana Maria Ene
                          on behalf of Plaintiff Guiomar Novaez III AEne@triallawfirm.com, twindham@triallawfirm.com

Ana Maria Ene
                          on behalf of Plaintiff Marlene Tipton AEne@triallawfirm.com twindham@triallawfirm.com

Ana Maria Ene
                          on behalf of Plaintiff Melinda Novaez AEne@triallawfirm.com twindham@triallawfirm.com

Ana Maria Ene
                          on behalf of Plaintiff Karen Kartlie AEne@triallawfirm.com twindham@triallawfirm.com

Ana Maria Ene
                          on behalf of Creditor Karen Kartlin AEne@triallawfirm.com twindham@triallawfirm.com

Ana Maria Ene
                          on behalf of Plaintiff Jose Solorzano AEne@triallawfirm.com twindham@triallawfirm.com

Ana Maria Ene
                          on behalf of Plaintiff Salvador Santana AEne@triallawfirm.com twindham@triallawfirm.com

Ana Maria Ene
                          on behalf of Plaintiff Maria Solorzano AEne@triallawfirm.com twindham@triallawfirm.com

Ana Maria Ene
                          on behalf of Creditor Marlene Tipton AEne@triallawfirm.com twindham@triallawfirm.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 8 of 54
District/off: 0541-4                                         User: dhan                                         Page 7 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                      Total Noticed: 1
Ana Maria Ene
                           on behalf of Plaintiff Roy Tipton AEne@triallawfirm.com twindham@triallawfirm.com

Andrea Levin Kim
                           on behalf of Plaintiff Diana Villalpando andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Amber Lane andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jorge Pham andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Emily Perez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Dana Feaster andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Julia Talamantes andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Frank Peters andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Homero Regaldo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Rivas Husband andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Brian Rego andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Sulma Bejano andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Maricela Flores andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff David Solorazano andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Luz Maria Villa andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Ever Omar Bautista andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Daniel Bravo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Sara Gloria andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Juan Torres andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Maria Diosado andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Mario Ginaldo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Candy Tovar andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jose Mata andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Elba Lemus andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Patricia Cervantes andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jose Corral andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Rigoberto Miranda Jr. andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Victoria Wells andrea@dtlawyers.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 9 of 54
District/off: 0541-4                                         User: dhan                      Page 8 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                   Total Noticed: 1
Andrea Levin Kim
                           on behalf of Plaintiff Hilda Limas andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jose Romero andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Amelia Diosdado andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Erica Bravo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Wendy Honda andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Miguel Cordero andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Flor D. Cubas andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Catherine Drawsand andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Steven Tran andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Alvaro Mendieta andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Armin Denic andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Stacy Argo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Sindy Sanchez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Sebastijan Berenji andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Denis Hernandez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Eduardo Flores andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Cindy Ortega andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Luis Medellin andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Andres Gomez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Maria J. Hernandez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Mark Tran andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Abigail Hernandez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Bich Dao Nguyen andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff David Rains andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Maria Salazar andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Bibiano Sandoval andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Abel Martinez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Phong Nguyen andrea@dtlawyers.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 10 of 54
District/off: 0541-4                                         User: dhan                         Page 9 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                      Total Noticed: 1
Andrea Levin Kim
                           on behalf of Plaintiff Myra Jefferson andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Arnold Ballinger andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Linda Dang andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Maria Ginaldo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Rozalinda Gomez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Blanca Solorazano andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff James Bostick andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Anthony Howard Jr. andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Doris Arias andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Rebecca McKeehan andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Miguel Puente Salazar andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jorge Cubas andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Laura Ceballos andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Chris Le andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Terri Sepulveda andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Nguyen Hoang andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Susan Lopez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Lawrence Sepulveda andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Mayra Benitez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Erika Flores andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jose Tovar andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Michael Salazar andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jeanne Merritt andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Joseph Pham andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Rochelle Feaster andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Sylvia Garza andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jasmin Serna andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Mervin Albania andrea@dtlawyers.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 11 of 54
District/off: 0541-4                                         User: dhan                                 Page 10 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                               Total Noticed: 1
Andrea Levin Kim
                           on behalf of Plaintiff Guadealupe Castro andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Cynthia Tates andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Daniela Cortez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Gilbert Orellana andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Angelina Sandoval andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Interested Party Kwok Daniel Ltd. L.L.P. andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Karla Rodriguez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Kelly Malady andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Hector Medellin andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Joan Doan andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Janet Martinez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Melody Dolpher andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Wendy Nguyen andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Pamela Roberson andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Pablo Lopez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Maria Medellin andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Leonor Beltran andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Noe Cruz andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Karen Ford Todd andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Mirian Cruz andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Luis Reyes andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Mary Bostick andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Maria Barajas andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Ana Sarpas andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Cuong Vo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Viet Tran andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Sergio Cruz andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Tatiana Martinez andrea@dtlawyers.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 12 of 54
District/off: 0541-4                                         User: dhan                        Page 11 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                      Total Noticed: 1
Andrea Levin Kim
                           on behalf of Plaintiff Steven Reagle andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Travis Horton andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Mario Ruiz andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Catherine Norton andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Ernesto Benitez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Catherine Laake andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Elizabeth Rueda andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Farah Albania andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Rosalba Martinez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Rosaura Calix andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Victor Delgado et al. andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Lashonda M. Henderson andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Sotaura Tyler andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Francisco Lozano andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Lucero Medellin andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Alison Long andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Domingo Duron andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff David Diosdado andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Eloy Ortega andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff John Baccam andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Hung Duc Pham andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Daniel Juarez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Skylar Douglas andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Fernanda Pierre andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Adam Ontoya-Torres andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Cristhian Martinez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Omar Cruz andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Benito Hernandez andrea@dtlawyers.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 13 of 54
District/off: 0541-4                                         User: dhan                     Page 12 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                   Total Noticed: 1
Andrea Levin Kim
                           on behalf of Plaintiff Blanca Mojica andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Diana Lopez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Kevin Vu andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Daisy Lozano andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Morgan Lee andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jorge Chacon andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Maria Hernandez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Reymundo Ceballos andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Maria Uriostegui andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Johnny Villalpando andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Lidia Harrison andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Brenda Pham andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Karen Laake andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Oliva Flores andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Dan Berry Argo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Andres Uriostegui andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Patricio Hernandez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Martin Boado andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Joseph Cropper andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jerlesa Tates andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Roberto Hernandez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jessie Sewel andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Andrea Horton andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Leonel Garcia andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Irlanda Copeland andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Freddy Sanchez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Trivia Douglass andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Edith Vaesa andrea@dtlawyers.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 14 of 54
District/off: 0541-4                                         User: dhan                    Page 13 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                  Total Noticed: 1
Andrea Levin Kim
                           on behalf of Plaintiff Zacarias Chacon andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Ingrid Miranda andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Daniel Drawsand andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Rosalba Mendieta andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Manuel Corral andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Yolanda Wells andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Angeline Garza andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Silvia Arevalo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Oneida Talamantes andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Leticia Alarcon andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Robb King andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jaime Gonzalez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Marcos Ramos andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Yessica Gonzalez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Jung S. Yun andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Chris Santiff andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Richard Gannon andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Mariela Garcia andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Kyle Mathis andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Martin Esqueda andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Mayra Reyes andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Celina Sandoval andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Evelyn Ibarra andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Kevin Argo andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Sergio Cruz Jr. andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Eduardo Dolpher andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Annie Tyler andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Victoria Torres andrea@dtlawyers.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 15 of 54
District/off: 0541-4                                         User: dhan                                                           Page 14 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                         Total Noticed: 1
Andrea Levin Kim
                           on behalf of Plaintiff Paul Martinez andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Robert Ojeda andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Patricia Partales andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Julissa Ruiz andrea@dtlawyers.com

Andrea Levin Kim
                           on behalf of Plaintiff Tuyet Do andrea@dtlawyers.com

Anooj M Thakrar
                           on behalf of Plaintiff Allstate Texas Lloyds athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff Allstate Vehicle and Property Insurance Company athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff Safeco Insurance Company of Indiana athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff Liberty Lloyds of Texas Insurance Company athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff Progressive County Mutual Insurance Company athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff Allstate Fire & Casualty Insurance Company athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff Allstate Indemnity Company athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff State Farm Lloyds athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff Lighthouse Property Insurance Corporation athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff State Farm Mutual Automobile Insurance Company athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Anooj M Thakrar
                           on behalf of Plaintiff Liberty Insurance Corporation athakrar@ghlaw-llp.com kholubec@ghlaw-llp.com

Brendan Patrick Doherty
                           on behalf of Defendant Watson Valve Services Inc. bdoherty@glllaw.com, rrackley@glllaw.com;smoberg@glllaw.com

Brendan Patrick Doherty
                           on behalf of Cross Defendant Watson Valve Services Inc. bdoherty@glllaw.com, rrackley@glllaw.com;smoberg@glllaw.com

Brendan Patrick Doherty
                           on behalf of Interested Party Watson Valve Services Inc. bdoherty@glllaw.com, rrackley@glllaw.com;smoberg@glllaw.com

Brendan Patrick Doherty
                           on behalf of In Re: Watson Valve Services Inc. bdoherty@glllaw.com, rrackley@glllaw.com;smoberg@glllaw.com

Brendan Patrick Doherty
                           on behalf of Defendant Watson Grinding and Manufacturing Co. bdoherty@glllaw.com
                           rrackley@glllaw.com;smoberg@glllaw.com

Brendan Patrick Doherty
                           on behalf of 3rd Pty Defendant Watson Valve Services Inc. bdoherty@glllaw.com, rrackley@glllaw.com;smoberg@glllaw.com

Brennan Michael Kucera
                           on behalf of Plaintiff Edith Aseneth Vaesa brennan@ck-firm.com

Brennan Michael Kucera
                           on behalf of Plaintiff Reymundo Alexander Vaesa brennan@ck-firm.com

Brennan Michael Kucera
                           on behalf of Plaintiff Kimberly Renee Varley brennan@ck-firm.com

Brennan Michael Kucera
                           on behalf of Plaintiff Kimberly Varley brennan@ck-firm.com

Brennan Michael Kucera
                           on behalf of Plaintiff Reymundo Vaesa brennan@ck-firm.com

Brennan Michael Kucera
                     Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 16 of 54
District/off: 0541-4                                           User: dhan                                                                 Page 15 of 53
Date Rcvd: Dec 16, 2020                                        Form ID: trc                                                               Total Noticed: 1
                             on behalf of Plaintiff Edith Vaesa Individually and as Next Friends of L.V., E.V. and E.V., Minor Children
                             brennan@ck-firm.com

Brian P Johnson
                             on behalf of Interested Party Industrial Scientific Corporation bjohnson@johnsontrent.com
                             lreeves@johnsontrent.com;tburns@johnsontrent.com;ksehic@johnsontrent.com

Brian P Johnson
                             on behalf of Defendant Industrial Scientific Corporation bjohnson@johnsontrent.com
                             lreeves@johnsontrent.com;tburns@johnsontrent.com;ksehic@johnsontrent.com

Bruce J Ruzinsky
                             on behalf of Creditor KMHJ Ltd. bruzinsky@jw.com, ygalvin@jw.com;msalinas@jw.com

Bruce J Ruzinsky
                             on behalf of Defendant KMHJ Management Company LLC bruzinsky@jw.com, ygalvin@jw.com;msalinas@jw.com

Bruce J Ruzinsky
                             on behalf of Defendant KMHJ Ltd. bruzinsky@jw.com, ygalvin@jw.com;msalinas@jw.com

Bryant Allen Fitts
                             on behalf of Plaintiff Opal Wiley bfitts@fittslawfirm.com

Byron Craig Alfred
                             on behalf of Creditor Yesenia Ayala as Next Friend of I.C. and A.C. (Minors) Byron@alfredfirm.com,
                             amanda@alfredfirm.com;johnny@alfredfirm.com;litsy@alfredfirm.com

Caroline L Maida
                             on behalf of Interested Party Ramon Cortez clmaida@mostynlaw.com gfcdocketefile@mostynlaw.com

Chance Allen McMillan
                             on behalf of Plaintiff Saul Aguilar Individually and as Next of Friends to Y.A. and Y.A. (Minors) cam@mcmillanfirm.com,
                             filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Vi Hoang Kim Wannigman cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Olga Sifuentes Ipina cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Marco Murillo cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Miriam Claudia Valera Individually and as Next of Friend to C.V. (Minor) cam@mcmillanfirm.com,
                             filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Maria Viera cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Duong Tung La cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Jose Villalobos cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Delia Aguilar Individually and as Next of Friends to Y.A. and Y.A. (Minors) cam@mcmillanfirm.com,
                             filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Kelly Thu Nguyen cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Javier Salazar cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Dau Thi Hoang cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Myra Saucedo Individually and as Next of Friend of I.F. (Minor) cam@mcmillanfirm.com,
                             filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Javier Lopez Herrera cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Bicha-Nga Thi Le cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Oscar Javier Matias cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 17 of 54
District/off: 0541-4                                        User: dhan                                                              Page 16 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                            Total Noticed: 1
                          on behalf of Plaintiff Humberto Arreola cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Miriam Castillo Individually and as Next Friends to E.R. and A.R. (Minors) cam@mcmillanfirm.com,
                          filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Richard Kirschner cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Aleska Perales cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Velia Castaneda cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Melissa Alvarez cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Maria Valdez cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Kelly Chavez cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Gilberto Mendoza Cruz cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Karina Montoya Individually and as Next of Friends to G.M. and J.M. cam@mcmillanfirm.com,
                          filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Melanie Rojas cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Marlen Ambriz Individually and as Next Friend of S.A., E.A., E.M. (Minors) cam@mcmillanfirm.com,
                          filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Maria Matias cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Christopher Tovar cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Michelle Santillana cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Gilberto Figueroa Individually and as Next of Friend of I.F. (Minor) cam@mcmillanfirm.com,
                          filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Gilberto Figueroa cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Eric Rodriguez Sr., Individually and as Next Friends to E.R. and A.R. (Minors) cam@mcmillanfirm.com,
                          filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Alvaro Arriga cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Hector Mondragon Olvera cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Bich-Nga Thi Le cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Dua Thi Hoang cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Isabella Figueroa cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Juan Garcia Graciano cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Sonia Villalobos cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                          on behalf of Plaintiff Hoan Pham cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 18 of 54
District/off: 0541-4                                           User: dhan                                                              Page 17 of 53
Date Rcvd: Dec 16, 2020                                        Form ID: trc                                                            Total Noticed: 1
                             on behalf of Plaintiff Maria Lourdes Hernandez cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Gloria Balderas cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Baldemar Valdez cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Riccy Yosimer Castillo Individually and as Next Friend to J.C. (Minor) cam@mcmillanfirm.com,
                             filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Juan Santillana cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Zitlaly Matias cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Esmeralda Gonzalez Garcia Individually and as Next Friend of F.M., Z.M., and H.M. (Minors)
                             cam@mcmillanfirm.com, filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Victor Garcia Salas cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Jienniy Nazario cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Elizabeth Salazar cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Laura Santillana cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Pedro Montoya cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Jennifer Phoung Nguyen cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Alex Mabry cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Gaspar Hernandez cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Amanda Sutton cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Jose Luis Matias Jr. cam@mcmillanfirm.com, filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Maria Isabel Trejo cam@mcmillanfirm.com filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Massiel Nunez individually and as next friend of I.M. and A.M. (Minors) cam@mcmillanfirm.com,
                             filing@mcmillanfirm.com

Chance Allen McMillan
                             on behalf of Plaintiff Vi Hoang Kim Wannigam cam@mcmillanfirm.com filing@mcmillanfirm.com

Charles M Rubio
                             on behalf of Debtor Watson Grinding & Manufacturing Co. crubio@parkinslee.com
                             7485062420@filings.docketbird.com;arodriguez@parkinslee.com

Charles M Rubio
                             on behalf of Creditor John M. Watson crubio@parkinslee.com 7485062420@filings.docketbird.com;arodriguez@parkinslee.com

Christopher Jerrod Leavitt
                             on behalf of Plaintiff Mark Marthieo Individually and as Next Friend of Y.M., a Minor cleavitt@txattorneys.com

Christopher Jerrod Leavitt
                             on behalf of Plaintiff Charlene Marthieo cleavitt@txattorneys.com

Christopher M LaVigne
                             on behalf of Defendant Matheson Tri-Gas Inc lavignec@gtlaw.com
                             starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                             on behalf of Defendant Matheson Tri-Gas Inc. lavignec@gtlaw.com,
                             starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 19 of 54
District/off: 0541-4                                         User: dhan                                                              Page 18 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                            Total Noticed: 1
Christopher M LaVigne
                           on behalf of 3rd Party Plaintiff Western International Gas & Cylinders Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Plaintiff Western International Gas Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Plaintiff Karen Kartlie lavignec@gtlaw.com
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Cross-Claimant Matheson Tri Gas Inc. and Western International Gas & Cylinders, Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Cross-Claimant Western International Gas & Cylinders Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of 3rd Party Plaintiff Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Defendant Watson Grinding and Manufacturing Co. lavignec@gtlaw.com
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Cross-Claimant Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of 3rd Party Plaintiff Matheson Tri-Gas Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Plaintiff Matheson Tri-Gas Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Defendant Western International Gas Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Defendant Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Defendant Western International Gas & Cylinders Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Cross-Claimant Matheson Tri-Gas Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of Creditor Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. lavignec@gtlaw.com,
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Christopher M LaVigne
                           on behalf of 3rd Party Plaintiff Matheson Tri-Gas Inc lavignec@gtlaw.com
                           starkb@gtlaw.com;davisons@gtlaw.com;jamrokg@gtlaw.com;johnsonkary@gtlaw.com;flanagans@gtlaw.com

Clinton J Echols
                           on behalf of Defendant Automation Plus Inc. cechols@resnlaw.com, mprice@resnlaw.com

Clinton J Echols
                           on behalf of Defendant Automation Plus cechols@resnlaw.com mprice@resnlaw.com

Clinton J Echols
                           on behalf of Defendant Automated Process Inc. cechols@resnlaw.com, mprice@resnlaw.com

Courtney Hull
                           on behalf of Creditor Texas Comptroller of Public Accounts bk-chull@oag.texas.gov sherri.simpson@oag.texas.gov

Crystal Del Toro
                           on behalf of Creditor William Wallingsford cdeltoro@txattorneys.com
                           cleavitt@txattorneys.com;rpigg@txattorneys.com;bagosto@txattorneys.com;meddington@txattorneys.com;rsteinhart@txattorney
                           s.com;cbrandfieldharvey@txattorneys.com

Damon Jeffrey Brinson
                           on behalf of Defendant 3M Company damon.brinson@bowmanandbrooke.com
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 20 of 54
District/off: 0541-4                                       User: dhan                                                           Page 19 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                                         Total Noticed: 1
                          tammy.yonker@bowmanandbrooke.com;amie.vanella@bowmanandbrooke.com;3MWatson@bowmanandbrooke.com

Damon Jeffrey Brinson
                          on behalf of Creditor 3M Company damon.brinson@bowmanandbrooke.com
                          tammy.yonker@bowmanandbrooke.com;amie.vanella@bowmanandbrooke.com;3MWatson@bowmanandbrooke.com

David Fisk
                          on behalf of Plaintiff Stag Houston 2 L.P. dfisk@krcl.com, kedwards@krcl.com

David L Miller
                          on behalf of Defendant TRCC dmiller@msc-lawyer.com e-service@msc-lawyer.com

David L Miller
                          on behalf of Defendant TRCC LLC dmiller@msc-lawyer.com, e-service@msc-lawyer.com

Dean G Pappas
                          on behalf of Creditor AMICA MUTUAL INSURANCE COMPANY dpappas@dgplawfirm.com aargeroplos@dgplawfirm.com

Debra Lynn Bradberry
                          on behalf of Defendant ARC Specialties Inc. dbradberry@germer.com,
                          anewland@germer.com;lmccoy@germer.com;rrichard@germer.com;megank@germer.com;kbarron@germer.com

Debra Lynn Bradberry
                          on behalf of Defendant ARC Specialities Inc. dbradberry@germer.com,
                          anewland@germer.com;lmccoy@germer.com;rrichard@germer.com;megank@germer.com;kbarron@germer.com

Duane Douglas Mena
                          on behalf of Plaintiff Chien Nguyen dmena@esclawyers.com

Duane Douglas Mena
                          on behalf of Plaintiff Barbara Moore dmena@esclawyers.com

Duane Douglas Mena
                          on behalf of Plaintiff Phuoc Nguyen dmena@esclawyers.com

Duane Douglas Mena
                          on behalf of Plaintiff Hong Nguyen dmena@esclawyers.com

Duane Douglas Mena
                          on behalf of Plaintiff Ru Nguyen dmena@esclawyers.com

Duane Douglas Mena
                          on behalf of Plaintiff Myca Nguyen dmena@esclawyers.com

Duane Douglas Mena
                          on behalf of Plaintiff Son Le dmena@esclawyers.com

Duane Douglas Mena
                          on behalf of Plaintiff Stephonne Smith dmena@esclawyers.com

Duane Douglas Mena
                          on behalf of Plaintiff Jose Antonio Ramos dmena@esclawyers.com

EUGENE R EGDORF
                          on behalf of Interested Party GERARDO CASTORENA JR. INDIVIDUALLY, AS REPRESENTATIVE OF THE ESTATE OF
                          GERALDO CASTORENA, SR., DECEASED, AND ON BEHALF OF THE STATUTORY WRONGFUL DEATH
                          BENEFICIARIES gene@shraderlaw.com, blake@shraderlaw.com

Eric Dick
                          on behalf of Plaintiff June Choe eric@dicklawfirm.com

Eric Dick
                          on behalf of Creditor Sophia S Navarro eric@dicklawfirm.com

Eric Dick
                          on behalf of Plaintiff Sara G. Darrow eric@dicklawfirm.com

Eric Dick
                          on behalf of Plaintiff A&H Auto Tech et al. eric@dicklawfirm.com

Eric Dick
                          on behalf of Plaintiff Sang Choe eric@dicklawfirm.com

Erin E Jones
                          on behalf of Defendant Watson Grinding and Manufacturing Co. erin@jmbllp.com jessica@jmbllp.com

Erin E Jones
                          on behalf of Cross Defendant Watson Grinding & Manufacturing Co. erin@jmbllp.com jessica@jmbllp.com

Erin E Jones
                          on behalf of 3rd Pty Defendant Watson Grinding and Manufacturing Co. erin@jmbllp.com jessica@jmbllp.com

Erin E Jones
                      Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 21 of 54
District/off: 0541-4                                           User: dhan                                                          Page 20 of 53
Date Rcvd: Dec 16, 2020                                        Form ID: trc                                                        Total Noticed: 1
                              on behalf of Defendant Watson Grinding & Manufacturing Co. erin@jmbllp.com jessica@jmbllp.com

Erin E Jones
                              on behalf of Attorney Jones Murray & Beatty LLP erin@jmbllp.com, jessica@jmbllp.com

Erin E Jones
                              on behalf of Trustee Janet S Casciato-Northrup erin@jmbllp.com jessica@jmbllp.com

Erin E Jones
                              on behalf of Cross Defendant Watson Grinding and Manufacturing Co. erin@jmbllp.com jessica@jmbllp.com

Ernest P Gieger, Jr
                              on behalf of In Re: Watson Valve Services Inc. egieger@glllaw.com, duli@glllaw.com

Ernest P Gieger, Jr
                              on behalf of Interested Party Watson Valve Services Inc. egieger@glllaw.com, duli@glllaw.com

Ernest P Gieger, Jr
                              on behalf of Defendant Watson Valve Services Inc. egieger@glllaw.com, duli@glllaw.com

Frank G Vlahakos
                              on behalf of Creditor AMICA MUTUAL INSURANCE COMPANY fvlahakos@dgplawfirm.com aargeroplos@dgplawfirm.com

Giorgio George Caflisch
                              on behalf of Defendant Watson Grinding and Manufacturing Co. gcaflisch@sheehyware.com

Giorgio George Caflisch
                              on behalf of Defendant Watson Grinding & Manufacturing Co. gcaflisch@sheehyware.com

Gregory F Cox
                              on behalf of Plaintiff Ramon Cortez gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Ana Maria Hernandez gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Hoa Tran gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Ray Khalili gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Miriam Perez Individually and a/n/f of C.M., a Minor gfcox@mostynlaw.com,
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Long Tran gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Karina Metsets gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Carmen Alvarez Individually and a/n/f of Y.H., a Minor gfcox@mostynlaw.com,
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Enrique Medellin gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Rodrigo Molina gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Kathleen Barrera gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Kathy Molina gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Armando Soto gfcox@mostynlaw.com
                              rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Gregory F Cox
                              on behalf of Plaintiff Hector Leonides gfcox@mostynlaw.com
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 22 of 54
District/off: 0541-4                                       User: dhan                                             Page 21 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                           Total Noticed: 1
                          rsebarb@mostynlaw.com;crcallahan@mostynlaw.com;lccowart@mostynlaw.com

Heath A Novosad
                          on behalf of Plaintiff Farah Albania heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Myra Jefferson heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Elizabeth Rueda heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Wendy Nguyen heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Sergio Cruz heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Kyle Mathis heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Sotaura Tyler heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Mayra Reyes heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Candy Tovar heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Angeline Garza heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Mario Ginaldo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Freddy Sanchez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Zacarias Chacon heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Linda Dang heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Victoria Wells heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Lawrence Sepulveda heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Skylar Douglas heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Eloy Ortega heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Karla Rodriguez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jose Romero heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Morgan Lee heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Martin Esqueda heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Maria Uriostegui heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Rebecca McKeehan heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jorge Pham heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Emily Perez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Laura Ceballos heath.novosad@bgllp.com kasia@dtlawyers.com
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 23 of 54
District/off: 0541-4                                       User: dhan                                             Page 22 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                           Total Noticed: 1
Heath A Novosad
                          on behalf of Plaintiff Juan Torres heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Bich Dao Nguyen heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Dan Berry Argo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Janet Martinez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Maricela Flores heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Hilda Limas heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Daniel Drawsand heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Michael Salazar heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Blanca Solorazano heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Luz Maria Villa heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Ernesto Benitez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Diana Villalpando heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Cuong Vo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jorge Cubas heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Angelina Sandoval heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Joseph Cropper heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Chris Santiff heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Luis Medellin heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Nguyen Hoang heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Abel Martinez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jorge Chacon heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Yolanda Wells heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Bibiano Sandoval heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Cristhian Martinez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Daisy Lozano heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Benito Hernandez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Cindy Ortega heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Ana Sarpas heath.novosad@bgllp.com kasia@dtlawyers.com
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 24 of 54
District/off: 0541-4                                       User: dhan                                             Page 23 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                           Total Noticed: 1
Heath A Novosad
                          on behalf of Plaintiff Homero Regaldo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Brenda Pham heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Celina Sandoval heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Steven Tran heath.novosad@dtlawyers.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Sulma Bejano heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Maria Hernandez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Susan Lopez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Maria Salazar heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Noe Cruz heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Marcos Ramos heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Rivas Husband heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Terri Sepulveda heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Flor D. Cubas heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Trivia Douglass heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Kelly Malady heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Maria Ginaldo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Mary Bostick heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Amelia Diosdado heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Elba Lemus heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Patricia Cervantes heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Johnny Villalpando heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Hung Duc Pham heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Viet Tran heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Irlanda Copeland heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Daniela Cortez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Travis Horton heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Ingrid Miranda heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Dana Feaster heath.novosad@bgllp.com kasia@dtlawyers.com
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 25 of 54
District/off: 0541-4                                       User: dhan                                                 Page 24 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                               Total Noticed: 1
Heath A Novosad
                          on behalf of Plaintiff Doris Arias heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Catherine Drawsand heath.novosad@dtlawyers.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Catherine Laake heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Melody Dolpher heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Denis Hernandez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Maria Medellin heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Amber Lane heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Miguel Cordero heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jose Corral heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Sindy Sanchez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Andres Uriostegui heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Guadealupe Castro heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jasmin Serna heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Mariela Garcia heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Omar Cruz heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Daniel Juarez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Andres Gomez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Rosalba Martinez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Sergio Cruz Jr. heath.novosad@bgllp.com, kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jeanne Merritt heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Ever Omar Bautista heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Erica Bravo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Lucero Medellin heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff John Baccam heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Erika Flores heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Maria J. Hernandez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Maria Diosado heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Kevin Vu heath.novosad@bgllp.com kasia@dtlawyers.com
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 26 of 54
District/off: 0541-4                                       User: dhan                                                              Page 25 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                                            Total Noticed: 1
Heath A Novosad
                          on behalf of Plaintiff Jerlesa Tates heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Manuel Corral heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Robb King heath.novosad@dtlawyers.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Sara Gloria heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Chris Le heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Tatiana Martinez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Rochelle Feaster heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Blanca Mojica heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jung S. Yun heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Sylvia Garza heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Anthony Howard Jr. heath.novosad@bgllp.com, kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Abigail Hernandez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Interested Party Kwok Daniel Ltd. L.L.P. heath.novosad@dtlawyers.com, kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Pamela Roberson heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Reymundo Ceballos heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Rosaura Calix heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Armin Denic heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Martin Boado heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff James Bostick heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Richard Gannon heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Karen Laake heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Patricia Partales heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Stacy Argo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Domingo Duron heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Andrea Horton heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Alvaro Mendieta heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Maria Barajas heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Mirian Cruz heath.novosad@bgllp.com kasia@dtlawyers.com
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 27 of 54
District/off: 0541-4                                       User: dhan                                                     Page 26 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                                   Total Noticed: 1
Heath A Novosad
                          on behalf of Plaintiff Victor Delgado et al. heath.novosad@dtlawyers.com, kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Phong Nguyen heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Lidia Harrison heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Wendy Honda heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jaime Gonzalez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Pablo Lopez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Eduardo Dolpher heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jessie Sewel heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Julia Talamantes heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Mario Ruiz heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Yessica Gonzalez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Diana Lopez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jose Tovar heath.novosad@dtlawyers.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Julissa Ruiz heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Frank Peters heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Alison Long heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Rigoberto Miranda Jr. heath.novosad@dtlawyers.com, kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Mayra Benitez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Leonor Beltran heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Joseph Pham heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Fernanda Pierre heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Cynthia Tates heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff David Rains heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Hector Medellin heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Catherine Norton heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Sebastijan Berenji heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Daniel Bravo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Tuyet Do heath.novosad@bgllp.com kasia@dtlawyers.com
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 28 of 54
District/off: 0541-4                                       User: dhan                                                Page 27 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                              Total Noticed: 1
Heath A Novosad
                          on behalf of Plaintiff Leonel Garcia heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Steven Reagle heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Roberto Hernandez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Eduardo Flores heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Paul Martinez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Lashonda M. Henderson heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Miguel Puente Salazar heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Evelyn Ibarra heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Patricio Hernandez heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Luis Reyes heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Oneida Talamantes heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Gilbert Orellana heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Annie Tyler heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff David Diosdado heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Francisco Lozano heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Silvia Arevalo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Mervin Albania heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Robert Ojeda heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Rosalba Mendieta heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Oliva Flores heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff David Solorazano heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Brian Rego heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Jose Mata heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Edith Vaesa heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Karen Ford Todd heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Victoria Torres heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Leticia Alarcon heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Mark Tran heath.novosad@bgllp.com kasia@dtlawyers.com
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 29 of 54
District/off: 0541-4                                         User: dhan                                                                     Page 28 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                                   Total Noticed: 1
Heath A Novosad
                          on behalf of Plaintiff Arnold Ballinger heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Kevin Argo heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Adam Ontoya-Torres heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Joan Doan heath.novosad@bgllp.com kasia@dtlawyers.com

Heath A Novosad
                          on behalf of Plaintiff Rozalinda Gomez heath.novosad@bgllp.com kasia@dtlawyers.com

Heather Heath McIntyre
                          on behalf of Defendant Watson Grinding and Manufacturing Co. HMcIntyre@hwallp.com dek@hwallp.com;lslater@hwa.com

Heather Heath McIntyre
                          on behalf of Attorney HughesWattersAskanase LLP HMcIntyre@hwallp.com, dek@hwallp.com;lslater@hwa.com

Heather Heath McIntyre
                          on behalf of Trustee Janet S Casciato-Northrup HMcIntyre@hwallp.com dek@hwallp.com;lslater@hwa.com

Henry Flores
                          on behalf of Interested Party Fabian Flores hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Francisco Castrejon hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Deztini Southall individually and as next friends and guardians of P.B. and P.B., Minors
                          hflores@rappandkrock.com, kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Phillip Burnam Both Individually and as Next Friends and Guardians of P.B. and P.B., Minor Children
                          hflores@rappandkrock.com, kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Martin Dennis hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Steven Quinonez hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Interested Party Estate of Frank Flores hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Cesar Quinonez hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Philip Burnam hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Maria Castrejon hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Interested Party Maggie Rivera hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Deztini Southall Individually and as Next Friends and Guardians of P.B. and P.B., Minor Children
                          hflores@rappandkrock.com, kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Yuliana Basurto Individually and As Next Friend of K.B. And K.B., Minor Children
                          hflores@rappandkrock.com, kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Jonathan Olivo hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Marcelo Parrott hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Elva Aguilar hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Lissette Sobalvarro hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Francisco Olivo hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 30 of 54
District/off: 0541-4                                         User: dhan                                                                 Page 29 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                               Total Noticed: 1
                          on behalf of Plaintiff Jose Conejo hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Rodolfo Jaimes hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Juan Zarate hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Magda Quinonez hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Jaime Zarate hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Elisa Ruis Individually and as Next Friends of G.F., M.F., J.F. and Y.F., Minor Children
                          hflores@rappandkrock.com, kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Richard Delaunay hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Tae Kim hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Mary Hernandez hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Interested Party Margarita Flores hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Jikwang Lee hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Ana Montes hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Maria Mercedes Ramirez Individually and as Representative of the Estate of Marco Quinonez, Deceased
                          hflores@rappandkrock.com, kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Carole Goff hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Ana Mendoza Conejo hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Victor Zarate hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Lucina Carmona et al. hflores@rappandkrock.com, kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Jose Alfredo Flores Individually and as Next Friends of G.F., M.F., J.F. and Y.F., Minor Children
                          hflores@rappandkrock.com, kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Maria Olivo hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Juan Conejo hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Plaintiff Bok Kim hflores@rappandkrock.com kmartin@rappandkrock.com

Henry Flores
                          on behalf of Interested Party Abraham Watkins Plaintiffs hflores@rappandkrock.com kmartin@rappandkrock.com

Holland Neff O'Neil
                          on behalf of Interested Party MOGAS Industries Inc. , acordero@foley.com;jcharrison@foley.com

Ian P Cloud
                          on behalf of Plaintiff Michael Jackson et al. icloud@robinscloud.com,
                          aklausmeyer@robinscloud.com;hleatherwood@robinscloud.com

Ian Ranier Beliveaux
                          on behalf of Plaintiff Columbia Lloyds Insurance Company ibeliveaux@donatominxbrown.com

Jake P Skaggs
                          on behalf of Interested Party Zurich American Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Meridian Security Insurance Company jskaggs@cozen.com rphillips@cozen.com
                Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 31 of 54
District/off: 0541-4                                       User: dhan                                                               Page 30 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                                             Total Noticed: 1
Jake P Skaggs
                          on behalf of Plaintiff Voyager Indemnity Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Lexington Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff American Security Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Chubb Lloyds Insurance Company of Texas jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Spinnaker Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Interested Party Certain Underwriters at Lloyds London jskaggs@cozen.com, rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Universal Insurance Company of North America jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Sentry Insurance A Mutual Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Underwriters at Lloyds London Subscribing to Policy Nos. AMR-62258-01, AMR-666045, AMR-64314-01
                          jskaggs@cozen.com, rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Insurors Indemnity Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Interested Party AmTrust London jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Penn American Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Interested Party SWYFFT jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Chubb National Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Privilege Underwriters Reciprocal Exchange jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Zurich American Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Steadfast Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Interested Party State Auto Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff American Bankers Insurance Company of Florida jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Interested Party Global Indemnity Group Services LLC jskaggs@cozen.com, rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Ace American Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff United Specialty Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Interested Party Westchester Surplus Lines Insurance Co. jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Safety Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff General Security Indemnity Company of Arizona jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Indian Harbor Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                          on behalf of Plaintiff Velocity Risk Underwriters Inc. jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 32 of 54
District/off: 0541-4                                         User: dhan                                                              Page 31 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                            Total Noticed: 1
                            on behalf of Plaintiff London Subscribing to Policy HVH-0002244-1 jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Interested Party Atlas-Insurers Indemnity Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Old Republic Union Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Interested Party United Property & Casualty Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Starr Indemnity & Liability Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Interested Party Geovera Specialty Insurance Services Inc. jskaggs@cozen.com, rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Clear Blue Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff United Property & Casualty Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Westchester Surplus Lines jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Metropolitan Property and Casualty Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Interested Party Tokio Marine Kiln jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff HDI Global Specialty SE jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff QBE Specialty Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Geovera Specialty Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff United National Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Unitrin Preferred Insurance Company jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Tokio Marine Kiln jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Certain Underwriters at Lloyds jskaggs@cozen.com rphillips@cozen.com

Jake P Skaggs
                            on behalf of Plaintiff Fednet Insurance Company jskaggs@cozen.com rphillips@cozen.com

James Christopher Diamond
                            on behalf of Plaintiff Scottsdale Insurance Company diamoj2@nationwide.com

James Christopher Diamond
                            on behalf of Plaintiff Allied Property & Casualty Insurance Company diamoj2@nationwide.com

James Christopher Diamond
                            on behalf of Plaintiff Nationwide Property & Casualty Insurance Company diamoj2@nationwide.com

James Christopher Diamond
                            on behalf of Plaintiff Nationwide Lloyds Insurance Company diamoj2@nationwide.com

James Christopher Diamond
                            on behalf of Plaintiff Nationwide General Insurance Company diamoj2@nationwide.com

James Christopher Diamond
                            on behalf of Plaintiff Nationwide Insurance Company of America diamoj2@nationwide.com

James Christopher Diamond
                            on behalf of Plaintiff Nationwide Mutual Insurance Company diamoj2@nationwide.com

James R Jones
                            on behalf of Creditor Carbide and Metal C & M Technologies LLC lawman77380@gmail.com, olcoyote@comcast.net

James Scott Douglass
                            on behalf of Interested Party James Scott Douglass jsd@aol.com
                     Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 33 of 54
District/off: 0541-4                                           User: dhan                                                               Page 32 of 53
Date Rcvd: Dec 16, 2020                                        Form ID: trc                                                             Total Noticed: 1
Janet Douvas Chafin
                             on behalf of Creditor KMHJ Ltd. jchafin@jw.com, ygalvin@jw.com,mmcclenathen@jw.com

Janet S Casciato-Northrup
                             jln@hwa.com jsn@trustesolutions.net;jsnorthrup@hwa.com;dek@hwa.com

Janet S Casciato-Northrup
                             on behalf of Trustee Janet S Casciato-Northrup jln@hwa.com jsn@trustesolutions.net;jsnorthrup@hwa.com;dek@hwa.com

Janet S Casciato-Northrup
                             on behalf of Attorney HughesWattersAskanase LLP jln@hwa.com, jsn@trustesolutions.net;jsnorthrup@hwa.com;dek@hwa.com

Jarrod B. Martin
                             on behalf of Interested Party Watson Valve Services Inc. jarrod.martin@chamberlainlaw.com,
                             Lara.Coleman@chamberlainlaw.com;atty_jmartin@bluestylus.com;3012436420@filings.docketbird.com

Jarrod B. Martin
                             on behalf of Attorney McDowell Hetherington LLP jarrod.martin@chamberlainlaw.com
                             Lara.Coleman@chamberlainlaw.com;atty_jmartin@bluestylus.com;3012436420@filings.docketbird.com

Jarrod B. Martin
                             on behalf of Defendant Watson Valve Services Inc. jarrod.martin@chamberlainlaw.com,
                             Lara.Coleman@chamberlainlaw.com;atty_jmartin@bluestylus.com;3012436420@filings.docketbird.com

Jarrod B. Martin
                             on behalf of In Re: Watson Valve Services Inc. jarrod.martin@chamberlainlaw.com,
                             Lara.Coleman@chamberlainlaw.com;atty_jmartin@bluestylus.com;3012436420@filings.docketbird.com

Jason Bradley Binford
                             on behalf of Interested Party Texas Commission on Environmental Quality Jason.binford@oag.texas.gov

Jason Bradley Binford
                             on behalf of Interested Party Railroad Commission of Texas Jason.binford@oag.texas.gov

Joel Cameron Simon
                             on behalf of Plaintiff Sean Robert Rangel joel.simon@trialattorneytx.com

John P Dillman
                             on behalf of Creditor Harris County Houston_bankruptcy@publicans.com

John P Dillman
                             on behalf of Creditor Cypress-Fairbanks ISD Houston_bankruptcy@publicans.com

Joseph Peak Rovira
                             on behalf of Interested Party Kwok Daniel Ltd. L.L.P. josephrovira@HuntonAK.com

Joshua Abraham Lesser
                             on behalf of Creditor Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. lesserj@gtlaw.com

Joshua W. Wolfshohl
                             on behalf of Interested Party The Official Committee of January 24 Claimants jwolfshohl@porterhedges.com
                             egarfias@porterhedges.com;ysanders@porterhedges.com;eliana-garfias-8561@ecf.pacerpro.com

Karl Daniel Burrer
                             on behalf of Defendant Matheson Tri-Gas Inc. burrerk@gtlaw.com, jamrokg@gtlaw.com,

Karl Daniel Burrer
                             on behalf of Creditor Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. burrerk@gtlaw.com,
                             jamrokg@gtlaw.com,

Karl Daniel Burrer
                             on behalf of Defendant Matheson Tri Gas Inc. and Western International Gas & Cylinders, Inc. burrerk@gtlaw.com,
                             jamrokg@gtlaw.com,

Karl Daniel Burrer
                             on behalf of Defendant Western International Gas & Cylinders Inc. burrerk@gtlaw.com, jamrokg@gtlaw.com,

Karl Daniel Burrer
                             on behalf of Defendant Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. burrerk@gtlaw.com,
                             jamrokg@gtlaw.com,

Karl Daniel Burrer
                             on behalf of Cross-Claimant Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. burrerk@gtlaw.com,
                             jamrokg@gtlaw.com,

Karl Daniel Burrer
                             on behalf of Defendant Matheson Tri-Gas Inc burrerk@gtlaw.com jamrokg@gtlaw.com,

Kealy Christian Sehic
                             on behalf of Defendant Industrial Scientific Corporation ksehic@johnsontrent.com

Kevin M Madden
                             on behalf of Plaintiff S & I Realty LLC kmm@kmaddenlaw.com
                    Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 34 of 54
District/off: 0541-4                                          User: dhan                                                                Page 33 of 53
Date Rcvd: Dec 16, 2020                                       Form ID: trc                                                              Total Noticed: 1
Kevin M Madden
                            on behalf of Interested Party S & I Realty LLC kmm@kmaddenlaw.com

Larry Lee Thweatt
                            on behalf of Plaintiff Gordon Andrus lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Carlos Marquez lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Christie Vo lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Liliana Rodriguez lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Creditor Houston Corvette Services LLC lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff David Uribe lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Alberto Nieves lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff CMV Fresh Solutions Inc. lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Miriam Marquez lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Stingray Energy LLC lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Miranda Marcelina Flores lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff MF HVAC Supply LLC lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Carlos Vilche lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Tommy Vo Individually and d/b/a Import Car Care lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff AMM Services LLC lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Jenny Nieves Individually and as Next of Friend of K.V., a Minor lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Decorus Manufacturing Co. lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Houston Corvette Service Inc. lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff D. Reagan Daniel III lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Irma Nieves Vargas lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com
                    Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 35 of 54
District/off: 0541-4                                         User: dhan                                                             Page 34 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                           Total Noticed: 1
Larry Lee Thweatt
                            on behalf of Plaintiff Famela LLC lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Michael Carpino Individually and d/b/a Art Foundry Carpino lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Abner Knight lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Sonia Martinez lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Mary Bui lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Creditor Gordon Andrus lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Gabriel Vazquez lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Plaintiff Francisco Orodnez lthweatt@terrythweatt.com
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Larry Lee Thweatt
                            on behalf of Creditor Stingray Energy LLC lthweatt@terrythweatt.com,
                            molivier@terrythweatt.com;kmcelrath@terrythweatt.com;jmartinez@terrythweatt.com;akamins@kamins-law.com

Lori Joanne Murphy
                            on behalf of Defendant Watson Grinding & Manufacturing Co. lorim@tbmmlaw.com

Mark Alan Junell
                            on behalf of Cross-Claimant Matheson Tri-Gas Inc. and Western Int'l Gas & Cylinders, Inc. mark@junellfirm.com

Mark Alan Junell
                            on behalf of Defendant Western International Gas & Cylinders Inc. mark@junellfirm.com

Mark Alan Junell
                            on behalf of Creditor Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. mark@junellfirm.com

Mark Alan Junell
                            on behalf of Defendant Matheson Tri-Gas Inc. mark@junellfirm.com

Mark Alan Junell
                            on behalf of Cross-Claimant Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. mark@junellfirm.com

Mark Alan Junell
                            on behalf of Cross-Claimant Western International Gas & Cylinders Inc. mark@junellfirm.com

Mark Alan Junell
                            on behalf of Cross-Claimant Matheson Tri-Gas Inc. mark@junellfirm.com

Mark Andrew Solomon
                            on behalf of Plaintiff Occidental Fire & Casualty Company of North Carolina msolomon@mwl-law.com

Mark Andrew Solomon
                            on behalf of Plaintiff Allied Trust Insurance Company msolomon@mwl-law.com

Mark Andrew Solomon
                            on behalf of Plaintiff Southern Vanguard Insurance Company msolomon@mwl-law.com

Mark Andrew Solomon
                            on behalf of Plaintiff Essentia Insurance Company msolomon@mwl-law.com

Mark Andrew Solomon
                            on behalf of Plaintiff Acceptance Indemnity Insurance Company msolomon@mwl-law.com

Mark Andrew Solomon
                            on behalf of Plaintiff RVOS Farm Mutual Insurance Company msolomon@mwl-law.com

Mark Andrew Solomon
                            on behalf of Plaintiff Service Insurance Company msolomon@mwl-law.com

Mark Andrew Solomon
                            on behalf of Plaintiff Texas Fair Plan Association msolomon@mwl-law.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 36 of 54
District/off: 0541-4                                       User: dhan                                                             Page 35 of 53
Date Rcvd: Dec 16, 2020                                    Form ID: trc                                                           Total Noticed: 1
Mark S Grotefeld
                           on behalf of Plaintiff State Farm Lloyds mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff Liberty Lloyds of Texas Insurance Company mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff Allstate Indemnity Company mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff Progressive County Mutual Insurance Company mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff Liberty Insurance Corporation mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff Allstate Texas Lloyds mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff State Farm Mutual Automobile Insurance Company mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff Safeco Insurance Company of Indiana mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff Lighthouse Property Insurance Corporation mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff Allstate Vehicle and Property Insurance Company mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark S Grotefeld
                           on behalf of Plaintiff Allstate Fire & Casualty Insurance Company mgrotefeld@ghlaw-llp.com kholubec@ghlaw-llp.com

Mark W Moran
                           on behalf of Plaintiff Travelers Personal Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff The Travelers Lloyds of Texas Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party The Travelers Indemnity Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party Starstone National Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff Transverse Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party Transverse Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff Consumers County Mutal mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party The Travelers Home and Marine Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff Starstone National Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party Consumers County Mutual Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party Incline Casualty Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff Incline Casualty Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party The Travelers Lloyds Insurance Company mmoran@munckwilson.com
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 37 of 54
District/off: 0541-4                                        User: dhan                                                            Page 36 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                          Total Noticed: 1
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party Palomar Specialty Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party Travelers Personal Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff Aventus Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff The Standard Fire Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff State National Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff Travelers Casualty Insurance Company of America mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party Aventus Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party The Standard Fire Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff The Travelers Home and Marine Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff Palomar Specialty Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party Wellington Claim Service Inc. mmoran@munckwilson.com,
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff The Travelers Lloyds Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party State National Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Plaintiff Travelers Indemnity Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party The Travelers Lloyds of Texas Insurance Company mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mark W Moran
                           on behalf of Interested Party Travelers Casualty Insurance Company of America mmoran@munckwilson.com
                           btijerina@munckwilson.com;lsanchez@munckwilson.com

Mary M Markantonis
                           on behalf of Creditor AMICA MUTUAL INSURANCE COMPANY mmarkantonis@dgplawfirm.com
                           aargeroplos@dgplawfirm.com

Mary Olga Lovett
                           on behalf of Defendant Matheson Tri-Gas Inc lovettm@gtlaw.com
                           greentif@gtlaw.com;deanm@gtlaw.com;houlitdock@gtlaw.com

Mary Olga Lovett
                           on behalf of Defendant Matheson Tri-Gas Inc. lovettm@gtlaw.com,
                           greentif@gtlaw.com;deanm@gtlaw.com;houlitdock@gtlaw.com

Mary Olga Lovett
                           on behalf of Defendant Western International Gas & Cylinders Inc. lovettm@gtlaw.com,
                           greentif@gtlaw.com;deanm@gtlaw.com;houlitdock@gtlaw.com

Mary Olga Lovett
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 38 of 54
District/off: 0541-4                                        User: dhan                                                              Page 37 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                            Total Noticed: 1
                          on behalf of Creditor Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. lovettm@gtlaw.com,
                          greentif@gtlaw.com;deanm@gtlaw.com;houlitdock@gtlaw.com

Matthew Hoffman
                          on behalf of Creditor Tricor Industrial Inc. mhecf@aol.com

Matthew Brian Probus
                          on behalf of Plaintiff Laura Santillana mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Maria Matias mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Cascata Partners LLC mbprobus@w-plaw.com, sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Javier Salazar mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Maria Valdez mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Amanda Sutton mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Maria Isabel Trejo mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Melanie Rojas mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Karina Montoya Individually and as Next of Friends to G.M. and J.M. mbprobus@w-plaw.com,
                          sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Gaspar Hernandez mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Kelly Thu Nguyen mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Oscar Javier Matias mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Victor Garcia Salas mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Dau Thi Hoang mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Esmeralda Gonzalez Garcia Individually and as Next Friend of F.M., Z.M., and H.M. (Minors)
                          mbprobus@w-plaw.com, sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Creditor Gilberto Mendoza Cruz mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Aleska Perales mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Jose Villalobos mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Christopher Tovar mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Riccy Yosimer Castillo Individually and as Next Friend to J.C. (Minor) mbprobus@w-plaw.com,
                          sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Eric Rodriguez Sr., Individually and as Next Friends to E.R. and A.R. (Minors) mbprobus@w-plaw.com,
                          sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Gilberto Figueroa mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Alex Mabry mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Kelly Chavez mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 39 of 54
District/off: 0541-4                                        User: dhan                                                                  Page 38 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                                Total Noticed: 1
                          on behalf of Plaintiff Massiel Nunez individually and as next friend of I.M. and A.M. (Minors) mbprobus@w-plaw.com,
                          sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Saul Aguilar Individually and as Next of Friends to Y.A. and Y.A. (Minors) mbprobus@w-plaw.com,
                          sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Duong Tung La mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Maria Viera mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Michelle Santillana mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Velia Castaneda mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Jose Luis Matias Jr. mbprobus@w-plaw.com, sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Hoan Pham mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Gloria Balderas mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Myra Saucedo Individually and as Next of Friend of I.F. (Minor) mbprobus@w-plaw.com,
                          sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Creditor A. Mendoza Cruz mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Melissa Alvarez mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Gilberto Mendoza Cruz mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Vi Hoang Kim Wannigam mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Humberto Arreola mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Elizabeth Salazar mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Richard Kirschner mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Juan Santillana mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Jennifer Phoung Nguyen mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Attorney Wauson & Probus mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Sonia Villalobos mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Delia Aguilar Individually and as Next of Friends to Y.A. and Y.A. (Minors) mbprobus@w-plaw.com,
                          sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Gilberto Figueroa Individually and as Next of Friend of I.F. (Minor) mbprobus@w-plaw.com,
                          sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Bich-Nga Thi Le mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Michelle Ordonez Individually and As Next of Friend to N.C., A.C., and S.G. (Minors)
                          mbprobus@w-plaw.com, sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                          on behalf of Plaintiff Dua Thi Hoang mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com
                    Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 40 of 54
District/off: 0541-4                                         User: dhan                                                              Page 39 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                            Total Noticed: 1
Matthew Brian Probus
                            on behalf of Plaintiff Baldemar Valdez mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Isabella Figueroa mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Marlen Ambriz Individually and as Next Friend of S.A., E.A., E.M. (Minors) mbprobus@w-plaw.com,
                            sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Creditor Massiel Nunez mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Bicha-Nga Thi Le mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Javier Lopez Herrera mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Miriam Castillo Individually and as Next Friends to E.R. and A.R. (Minors) mbprobus@w-plaw.com,
                            sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Jienniy Nazario mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Miriam Claudia Valera Individually and as Next of Friend to C.V. (Minor) mbprobus@w-plaw.com,
                            sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Juan Garcia Graciano mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Maria Lourdes Hernandez mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Olga Sifuentes Ipina mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Pedro Montoya mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Hector Mondragon Olvera mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Alvaro Arriga mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Vi Hoang Kim Wannigman mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Zitlaly Matias mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Brian Probus
                            on behalf of Plaintiff Marco Murillo mbprobus@w-plaw.com sdianiska@w-plaw.com;wtomlinson@w-plaw.com

Matthew Scott Okin
                            on behalf of Interested Party Robert E. Ogle Ch 11 Trustee for Watson Valve Services, Inc. mokin@okinadams.com,
                            teaston@okinadams.com

Michael A Downey
                            on behalf of Interested Party Ramon Cortez MADDocketEfile@mostynlaw.com

Michael Elton Pierce
                            on behalf of Attorney Pierce Skrabanek PLLC michael@pstriallaw.com, service@pstriallaw.com

Michael I Ramirez
                            on behalf of Defendant Watson Grinding & Manufacturing Co. mramirez@mlllaw.com
                            jmccoy@mlllaw.com;scorrigan@mlllaw.com;jbutcher@mlllaw.com;mneil@mlllaw.com;cdearmond@mlllaw.com

Michael I Ramirez
                            on behalf of Debtor Watson Grinding & Manufacturing Co. mramirez@mlllaw.com
                            jmccoy@mlllaw.com;scorrigan@mlllaw.com;jbutcher@mlllaw.com;mneil@mlllaw.com;cdearmond@mlllaw.com

Michael I Ramirez
                            on behalf of Defendant Watson Grinding and Manufacturing Co. mramirez@mlllaw.com
                            jmccoy@mlllaw.com;scorrigan@mlllaw.com;jbutcher@mlllaw.com;mneil@mlllaw.com;cdearmond@mlllaw.com

Michael John Bins
                            on behalf of Plaintiff Binh Lu III mbins@potts-law.com, jtrevino@potts-law.com

Michael John Bins
                    Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 41 of 54
District/off: 0541-4                                          User: dhan                                                              Page 40 of 53
Date Rcvd: Dec 16, 2020                                       Form ID: trc                                                            Total Noticed: 1
                            on behalf of Plaintiff Tony C. Yu mbins@potts-law.com jtrevino@potts-law.com

Michael John Bins
                            on behalf of Plaintiff Lidia Rodriguez mbins@potts-law.com jtrevino@potts-law.com

Michael John Bins
                            on behalf of Plaintiff Chuyen Tu mbins@potts-law.com jtrevino@potts-law.com

Michael John Bins
                            on behalf of Plaintiff Toan D. Ly mbins@potts-law.com jtrevino@potts-law.com

Michael John Bins
                            on behalf of Plaintiff Zee Zhong Lee mbins@potts-law.com jtrevino@potts-law.com

Michael John Bins
                            on behalf of Plaintiff Felipe Revuelta mbins@potts-law.com jtrevino@potts-law.com

Michael John Bins
                            on behalf of Plaintiff Valentine Revuelta mbins@potts-law.com jtrevino@potts-law.com

Michael John Bins
                            on behalf of Plaintiff Leticia Revuelta mbins@potts-law.com jtrevino@potts-law.com

Michael John Bins
                            on behalf of Plaintiff Jose Rodriguez mbins@potts-law.com jtrevino@potts-law.com

Michael John Ramirez
                            on behalf of Defendant Teledyne Exploration Company mramirez@grsm.com WL_DFWSupport@grsm.com

Michael John Ramirez
                            on behalf of Cross-Claimant Teledyne Exploration Company mramirez@grsm.com WL_DFWSupport@grsm.com

Muhammad Suleiman Aziz
                            on behalf of Plaintiff Yuliana Basurto Individually and As Next Friend of K.B. And K.B., Minor Children
                            maziz@abrahamwatkins.com, jdean@abrahamwatkins.com

Muhammad Suleiman Aziz
                            on behalf of Plaintiff Bok Kim maziz@abrahamwatkins.com jdean@abrahamwatkins.com

Muhammad Suleiman Aziz
                            on behalf of Plaintiff Tae Kim maziz@abrahamwatkins.com jdean@abrahamwatkins.com

Muhammad Suleiman Aziz
                            on behalf of Plaintiff Jikwang Lee maziz@abrahamwatkins.com jdean@abrahamwatkins.com

Patrick M. Shelby
                            on behalf of Counter-Defendant Indian Harbor Insurance Company rick.shelby@phelps.com trisha.crombie@phelps.com

Patrick M. Shelby
                            on behalf of Plaintiff Indian Harbor Insurance Company rick.shelby@phelps.com trisha.crombie@phelps.com

Paul Brown Kerlin
                            on behalf of Creditor Matheson Tri-Gas Inc. and Western International Gas & Cylinders, Inc. KerlinP@gtlaw.com,
                            jamrokg@gtlaw.com

Paul V Anderson
                            on behalf of Creditor American Heliarc paul@paulanderson.law

Rachel Martin-Deckelmann
                            on behalf of Plaintiff Opal Wiley rdeckelmann@fittslawfirm.com

Randall Jay Poelma, Jr
                            on behalf of Plaintiff Nautilus Insurance Company a/s/o Texas Environmental Control Inc. rpoelma@ds-lawyers.com,
                            rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                            on behalf of Plaintiff Hartford Fire Insurance Company a/s/o CSAT Investment Holdings LLC and Insignia Hospitality Group
                            Inc. rpoelma@ds-lawyers.com, rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                            on behalf of Creditor National Lloyds Insurance Co rpoelma@ds-lawyers.com rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                            on behalf of Plaintiff National Lloyds Insurance Co rpoelma@ds-lawyers.com rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                            on behalf of Plaintiff Aegis Security Insurance Company rpoelma@ds-lawyers.com rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                            on behalf of Creditor Hartford Fire Insurance Company a/s/o CSAT Investment Holdings LLC and Insignia Hospitality Group
                            Inc. rpoelma@ds-lawyers.com, rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                   Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 42 of 54
District/off: 0541-4                                        User: dhan                                                             Page 41 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                           Total Noticed: 1
                           on behalf of Creditor Property & Casualty Insurance Company of Hartford a/s/o Lauralyn A. Michael rpoelma@ds-lawyers.com
                           rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                           on behalf of Creditor Sentinel Insurance Company Ltd. a/s/o Art Foundry Carpino d/b/a Mike Carpino rpoelma@ds-lawyers.com,
                           rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                           on behalf of Plaintiff AmGuard Insurance Company rpoelma@ds-lawyers.com rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                           on behalf of Plaintiff Property & Casualty Insurance Company of Hartford a/s/o Lauralyn A. Michael rpoelma@ds-lawyers.com
                           rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                           on behalf of Creditor Aegis Security Insurance Company rpoelma@ds-lawyers.com rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                           on behalf of Plaintiff Sentinel Insurance Company Ltd. a/s/o Art Foundry Carpino d/b/a Mike Carpino rpoelma@ds-lawyers.com,
                           rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                           on behalf of Creditor Nautilus Insurance Company a/s/o Texas Environmental Control Inc. rpoelma@ds-lawyers.com,
                           rjpgroup@ds-lawyers.com

Randall Jay Poelma, Jr
                           on behalf of Creditor AmGuard Insurance Company rpoelma@ds-lawyers.com rjpgroup@ds-lawyers.com

Rebecca Klein Magness
                           on behalf of Defendant Teledyne Detcon Inc. rmagness@hudgins-law.com

Rebecca Klein Magness
                           on behalf of Defendant Detcon Inc. d/b/a Oldham rmagness@hudgins-law.com

Rebecca Klein Magness
                           on behalf of Defendant Teledyne Technologies Inc. f/k/a Detcon, Inc. rmagness@hudgins-law.com

Reid T Keutzer
                           on behalf of Creditor Kennie C. Harvey reid@keutzerlaw.com

Richard A. Kincheloe
                           on behalf of Interested Party United States of America Richard.Kincheloe@usdoj.gov
                           caseview.ecf@usdoj.gov;sonja.mccoy@usdoj.gov;sydnie.kempen@usdoj.gov;Nicole.robbins@usdoj.gov;rhoma.romero@usdoj.g
                           ov;USATXS.Bankruptcy-ECF@usdoj.gov

Richard L Fuqua, II
                           on behalf of Creditor Robert and Judy White fuqua@fuqualegal.com

Richard L Fuqua, II
                           on behalf of Creditor Betty Sue Watson fuqua@fuqualegal.com

Richard L Fuqua, II
                           on behalf of Creditor Jason White fuqua@fuqualegal.com

Robert Craig Turner
                           on behalf of Defendant KMHJ Management Company robertturner@silveralaw.com
                           cryan@silveralaw.com;kmhjnotice@silveralaw.com

Robert Craig Turner
                           on behalf of Defendant KMHJ Management Company LLC robertturner@silveralaw.com,
                           cryan@silveralaw.com;kmhjnotice@silveralaw.com

Robert Craig Turner
                           on behalf of Defendant KMHJ Ltd. robertturner@silveralaw.com, cryan@silveralaw.com;kmhjnotice@silveralaw.com

Robert Craig Turner
                           on behalf of Creditor KMHJ Ltd. robertturner@silveralaw.com, cryan@silveralaw.com;kmhjnotice@silveralaw.com

Ruth A Van Meter
                           on behalf of Trustee Janet S Casciato-Northrup ruth.vanmeter@jmbllp.com

Ruth A Van Meter
                           on behalf of Attorney Jones Murray & Beatty LLP ruth.vanmeter@jmbllp.com

Ruth A Van Meter
                           on behalf of Defendant Watson Grinding & Manufacturing Co. ruth.vanmeter@jmbllp.com

Ruth A Van Meter
                           on behalf of Trustee Janet S. Northrup ruth.vanmeter@jmbllp.com

Ruth A Van Meter
                           on behalf of Defendant Watson Grinding and Manufacturing Co. ruth.vanmeter@jmbllp.com
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 43 of 54
District/off: 0541-4                                        User: dhan                                                                Page 42 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                              Total Noticed: 1
Ryan E Chapple
                          on behalf of Creditor Juan H Diaz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Leodis Smith rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Carl Edward Johnson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Joe Curry rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Emmer Haggerty rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Ricardo Lozano rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Alicia Gonzalez rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Willie Mae Williams rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Howanika Williams rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Alice Long rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff William Evans rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Vernon Ray rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Leanor Guerrero rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Stephanie Clark Individually and As Next Friend of J.C. and T.C. rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Dan Holcomb Jr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Kevin Davenport rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Rashied Murray rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Damien Lawson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Jawon Gay rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jim Ed Haywood Individually and as next friend of H.R.H. minor rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Howanika Williams rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Vernon Ray rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Ivette Valdivia rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Joel Gonzalez Molina rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Tuyet Nga Thi Banh rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Ernest Bruce Williams Sr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Ernest Williams Jr. rchapple@cstrial.com, aprentice@cstrial.com
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 44 of 54
District/off: 0541-4                                        User: dhan                                                                 Page 43 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                               Total Noticed: 1
Ryan E Chapple
                          on behalf of Plaintiff Darryl Jackson Sr., Individually and As Next Friend of D.J.J. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Shani Sapp Individually and As Next Friend of D.S., G.S., K.Y.S., K.A.S., Minors rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Michael Herron rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jermaine Brown rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Rickie Holcomb rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Taisha Williams rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Charles W. Herron rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Odell Jermaine Brown rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Johnnie May Ray rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Dale Allen rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Elizabeth Gonzalez rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Odell Broady Jr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Calvin E. Smith rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Lakeith McKinney Jr., Individually and As Next Friend of C.A.M., and C.O.M., Minors
                          rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Alice M. Long rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Cheyanne Barnes rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Raphael Malveaux rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Shawn Brown rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Mary Frances Martin-Hall rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Calvin E. Smith rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jung Soo Kim rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Bich Lien Bahn rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Michael Jackson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Emanuel Crumpton rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Iesheia Ayers-Wilson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Hubester Uriostegui as next friend of B.F., K.M., and M.M., minors rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Roger Barnes rchapple@cstrial.com aprentice@cstrial.com
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 45 of 54
District/off: 0541-4                                        User: dhan                                                                    Page 44 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                                  Total Noticed: 1
Ryan E Chapple
                          on behalf of Creditor Yong Du Chon rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Lonnie Jones rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Roger Barnes rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Keorie Crumpton rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Ernest Williams Jr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Latrisha Jordan Individually and As Next Friend of C.J., a Minor rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Flavja Mucka rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Eric Young rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Kang Soon Chon rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Patricka Baynes rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Jesse Hudson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Carl Anderson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Christopher Smith rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Helen Haywood rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Shanga Daniel rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Mark Cruz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Song Cho rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Raphael Malveaux rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Craig Reed rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Gwendolyn Stewart rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Stephanie Clark Individually and As Next Friend of J.C. and T.C. rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Sirron Reed rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Keorie Crumpton rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Shebbia Patterson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Cheyanne Barnes rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Janette Thomas rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Dedric Cloud rchapple@cstrial.com aprentice@cstrial.com
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 46 of 54
District/off: 0541-4                                         User: dhan                                                                  Page 45 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                                Total Noticed: 1
Ryan E Chapple
                          on behalf of Creditor Leonard Reed rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Eunice Todd rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Keith Simmons rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Latrisha Jordan Individually and As Next Friend of C.J., a Minor rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jawon Gay rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Eunice House (Fay) Todd rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Iris Arceneaux rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Joe Curry rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Bryan Cruz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Katina Brown rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Shani Sapp Individually and As Next Friend of D.S., G.S., K.Y.S., K.A.S., Minors rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Christian Castellanos Individually and as next friend of A.C., Ac. C., Ca. C., Cr. C., and E.C. minors
                          rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Irma G Diaz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Reginald K. Jones Sr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Latasha Toney rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor America Wilson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Kyung Hee Kim rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Van Van Le rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Humberto Munguia rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Juan Diaz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Derrick Ross Individually and As Next Friend of D.R.J., a Minor rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Mary Frances Martin-Hall rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Dedric Cloud rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Willie Ray Evans rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Iesheia Ayers-Wilson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Leodis Smith rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 47 of 54
District/off: 0541-4                                        User: dhan                                                                Page 46 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                              Total Noticed: 1
                          on behalf of Creditor Bryan Cruz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Etta D. Reed Individually and as next friend of N.J., minor rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Song Cho rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Cheryl Berry rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Van Van Le rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Joel Gonzalez Molina rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Dante McDaniel rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Virginia A. Taylor rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Yong Du Chon rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Ecknozzio Fontenot rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Dante McDaniel rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Shaun Childs rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Ramiro Cruz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Hubester Uriostegui rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Carl Anderson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Humberto Munguia rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Lakeshia McDaniel Individually, On Behalf of N.C. and Z.C., Minors, and On Behalf of The Estate of Keith
                          Lewis rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Cermase Barry Individually and As Next Friend of C.B.J. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Sirron Reed rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Kyung Hee Kim rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Latasha Toney rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Barbara Sparks-Paulson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Gwendolyn Stewart rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Lamarcus McKinney rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Ricardo Fernandez rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Lee Han Kyu rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Harold House rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Gregory Holcomb rchapple@cstrial.com aprentice@cstrial.com
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 48 of 54
District/off: 0541-4                                         User: dhan                                                                 Page 47 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                               Total Noticed: 1
Ryan E Chapple
                          on behalf of Creditor Ernest Bruce Williams Sr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Katonya Harris Individually and as next friend of E.D.D., minor rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Rashied Murray rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Nydia McKinney rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Jannette Thomas rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Shaun Childs rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Joe Shanga Daniel rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Tylar Qualls Individually and As Next Friend of S.T.J., M.A.D.N., M.A.R.N. and D.S., Minors
                          rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Tiffany Washington Individually and As Next Friend of D.S. and Z.S., Minors rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Nydia McKinney rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Damien D. Lawson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Kirk Simmons rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Tylar Qualls Individually and As Next Friend of S.T.J., M.A.D.N., M.A.R.N. and D.S., Minors
                          rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Jessica Turner Individually and As Next Friend of J.S. and L.S., Minors rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Gaila Fontenot rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Emanuel Crumpton rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Leanor Guerrero rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Beverly Ayers rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Shawn Brown rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Michael Jackson et al. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jesse Hudson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Harry Demond Brown rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Emmer Haggerty rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Quincy Frazier rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor LaKeisha Martinez Individually and as next friend of Te.M., Ty. M., and K.S., minors
                          rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Tiffany Washington Individually and As Next Friend of D.S. and Z.S., Minors rchapple@cstrial.com,
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 49 of 54
District/off: 0541-4                                        User: dhan                                                                   Page 48 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                                 Total Noticed: 1
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Odell Broady Jr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Helen Haywood rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Victoria Ann Jackson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Kenneth Herron rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Lionnel Stewart rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Beverly J Ayers rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Rickie Holcomb rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Keitric Baynes rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Ricardo Lozano rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Albano Hoxhaj rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Flavja Mucka rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Mark Cruz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Derrick Ross Individually and As Next Friend of D.R.J., a Minor rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Hubester Uriostegui rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jose Guerrero rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jim Haywood rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Eric Young rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Virginia Taylor rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Lenora Holcomb rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Jose Guerrero rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Kirk Simmons rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Lee Han Kyu rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Tuyet Nga Thi Bahn rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Elizabeth Gonzalez rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Hee Dong Cho rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Sondra White rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Ashanay Robertson rchapple@cstrial.com aprentice@cstrial.com
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 50 of 54
District/off: 0541-4                                         User: dhan                                                                   Page 49 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                                 Total Noticed: 1
Ryan E Chapple
                          on behalf of Plaintiff Ramiro Cruz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Kang Soon Chon rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Pamela Tindall rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Lamarcus McKinney rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Donald Reed rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Cheryl Berry rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Omar Holcomb rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor John W. Emerson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Gregorio Guerrero rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Darryl Jackson Sr., Individually and As Next Friend of D.J.J. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Jim Haywood Individually and As Next Friend of H.R.H., a Minor rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff John Henry Williams Jr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Rose Sexton rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Katina Brown rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Crissy Taylor rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Sonny Tyler rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Angelina Burge-Shults rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Rachael N. Goosby Individually and as next friend of B.J., C.J., L.J., and R.J., minors
                          rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Jose Cruz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Claburne Long rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Bich Lien Banh rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Alicia Gonzalez rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Carolyn E. Stewart rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff John W. Emerson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Debra Fabuluje rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jose Cruz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Irving Holcomb rchapple@cstrial.com aprentice@cstrial.com
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 51 of 54
District/off: 0541-4                                        User: dhan                                                                 Page 50 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                               Total Noticed: 1
Ryan E Chapple
                          on behalf of Creditor Debra Fabuluje rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Iris D Arceneaux rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Gorge Fernandez rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor William Evans rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Claudia Strait rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Yong Cha Kim rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Irma Diaz rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Pamela Tindall rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Gregory Holcomb rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Willie May Williams rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Leonard Reed rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Gregorio Guerrero rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Lenora Holcomb rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Lionnel Stewart rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jessica Turner Individually and As Next Friend of J.S. and L.S., Minors rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Ashanay Robertson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Lenora Holcomb as next friend of A.B., minor rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Deanna Strait rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Lakeith McKinney Jr., Individually and As Next Friend of C.A.M., and C.O.M., Minors
                          rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Hee Dong Cho rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jerome Haywood rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Claburne Long rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Johnnie May Ray rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Gary Warren rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Dan Holcomb Jr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Cermase Barry Individually and As Next Friend of C.B.J. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Lakeshia McDaniel Individually, On Behalf of N.C. and Z.C., Minors, and On Behalf of The Estate of Keith
                          Lewis rchapple@cstrial.com, aprentice@cstrial.com
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 52 of 54
District/off: 0541-4                                        User: dhan                                                                Page 51 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                              Total Noticed: 1
Ryan E Chapple
                          on behalf of Plaintiff Jung Soo Kim rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Harold House rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor John Whalen rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Irving Holcomb rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Ecknozzio Fontenot rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Marie Carrier rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Kevin Davenport rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Willie Ray Evans rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Reginald K. Jones Sr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor John Henry Williams Jr. rchapple@cstrial.com, aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Stephanie Ballard Individually and As Next Friend of R.B. and R.J.J., Minors rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Angelina Burge-Schults rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff America Wilson rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Jasmine Haywood rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Gary J. Warren rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Stephanie Ballard Individually and As Next Friend of R.B. and R.J.J., Minors rchapple@cstrial.com,
                          aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Larry Felder rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Creditor Christopher Smith rchapple@cstrial.com aprentice@cstrial.com

Ryan E Chapple
                          on behalf of Plaintiff Albano Hoxhaj rchapple@cstrial.com aprentice@cstrial.com

Spencer Layne Edwards
                          on behalf of Defendant Teldyne Detcon sedwards@hudgins-law.com sweiss@hudgins-law.com;rmagness@hudgins-law.com

Spencer Layne Edwards
                          on behalf of Defendant Teledyne Technologies Inc. f/k/a Detcon, Inc. sedwards@hudgins-law.com,
                          sweiss@hudgins-law.com;rmagness@hudgins-law.com

Spencer Layne Edwards
                          on behalf of Defendant Teledyne Technologies Incorporated sedwards@hudgins-law.com
                          sweiss@hudgins-law.com;rmagness@hudgins-law.com

Spencer Layne Edwards
                          on behalf of Defendant Teledyne Detcon Inc. sedwards@hudgins-law.com,
                          sweiss@hudgins-law.com;rmagness@hudgins-law.com

Spencer Layne Edwards
                          on behalf of Defendant Teledyne Detcon sedwards@hudgins-law.com sweiss@hudgins-law.com;rmagness@hudgins-law.com

Spencer Layne Edwards
                          on behalf of Defendant Teledyne Technologies Inc. d/b/a Detcon, Inc. sedwards@hudgins-law.com,
                          sweiss@hudgins-law.com;rmagness@hudgins-law.com

Spencer Layne Edwards
                          on behalf of Defendant Detcon Inc. d/b/a Oldham sedwards@hudgins-law.com,
                  Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 53 of 54
District/off: 0541-4                                         User: dhan                                                                  Page 52 of 53
Date Rcvd: Dec 16, 2020                                      Form ID: trc                                                                Total Noticed: 1
                          sweiss@hudgins-law.com;rmagness@hudgins-law.com

Stephen Douglas Statham
                          on behalf of U.S. Trustee US Trustee stephen.statham@usdoj.gov

Stephen Rolfe Walker
                          on behalf of Plaintiff Alfonso Vega swalker@manuelsolis.com
                          hpavez@manuelsolis.com,gfinney@manuelsolis.com,jusolis@manuelsolis.com

Stephen Rolfe Walker
                          on behalf of Plaintiff Esteban Pelcastre swalker@manuelsolis.com
                          hpavez@manuelsolis.com,gfinney@manuelsolis.com,jusolis@manuelsolis.com

Stephen Rolfe Walker
                          on behalf of Plaintiff Ema Ferrufino swalker@manuelsolis.com
                          hpavez@manuelsolis.com,gfinney@manuelsolis.com,jusolis@manuelsolis.com

Stephen Rolfe Walker
                          on behalf of Plaintiff Ricardo Carreon swalker@manuelsolis.com
                          hpavez@manuelsolis.com,gfinney@manuelsolis.com,jusolis@manuelsolis.com

Stephen Rolfe Walker
                          on behalf of Plaintiff Anna Juarez swalker@manuelsolis.com
                          hpavez@manuelsolis.com,gfinney@manuelsolis.com,jusolis@manuelsolis.com

Stephen Rolfe Walker
                          on behalf of Plaintiff Antorion & Rose Avitia swalker@manuelsolis.com
                          hpavez@manuelsolis.com,gfinney@manuelsolis.com,jusolis@manuelsolis.com

Steven O Grubbs
                          on behalf of Debtor Watson Grinding & Manufacturing Co. sgrubbs@sheehyware.com cmcginnis@sheehyware.com

Thomas J Underwood
                          on behalf of Creditor Ranchers & Farmers Mut. In. Co underwoodt@stutmanlaw.com

Thomas J Underwood
                          on behalf of Creditor Philadelphia Indemn Ins. Co underwoodt@stutmanlaw.com

Thomas J Underwood
                          on behalf of Creditor Federated Mut. Ins. Co underwoodt@stutmanlaw.com

Thomas J Underwood
                          on behalf of Plaintiff Acadia Insurance Company underwoodt@stutmanlaw.com

Thomas J Underwood
                          on behalf of Creditor American Family Connect Property and Cas. Ins Co underwoodt@stutmanlaw.com

Thomas J Underwood
                          on behalf of Creditor Acadia Ins Co underwoodt@stutmanlaw.com

Thomas J Underwood
                          on behalf of Creditor Homesite Ins. Co underwoodt@stutmanlaw.com

Timothy Aaron Million
                          on behalf of Creditor Texas Capital Bank National Association tim.million@huschblackwell.com,
                          tim-million-3360@ecf.pacerpro.com

Timothy V Burns
                          on behalf of Defendant Industrial Scientific Corporation tburns@johnsontrent.com cberlanga@johnsontrent.com

Toni M Triplett
                          on behalf of Plaintiff Ivan Alvarado Individually and as Next of Friend of A.A., I.A., and I.A., Jr., Minor Children
                          triplettlaw@yahoo.com

Trenton Leigh
                          on behalf of Plaintiff Cypress Texas Insurance Company a/s/o Leonardo Fortuno tleigh@gspalaw.com

Troy Allen Williams
                          on behalf of Plaintiff A&H Auto Tech et al. twilliams@germer.com,
                          anewland@germer.com;lmccoy@germer.com;rrichard@germer.com;dbradberry@germer.com

Troy Allen Williams
                          on behalf of Defendant ARC Specialities Inc. twilliams@germer.com,
                          anewland@germer.com;lmccoy@germer.com;rrichard@germer.com;dbradberry@germer.com

Troy Allen Williams
                          on behalf of Defendant ARC Specialties Inc. twilliams@germer.com,
                          anewland@germer.com;lmccoy@germer.com;rrichard@germer.com;dbradberry@germer.com

US Trustee
                          USTPRegion07.HU.ECF@USDOJ.GOV

Wayne Kitchens
                 Case 20-30967 Document 1001 Filed in TXSB on 12/18/20 Page 54 of 54
District/off: 0541-4                                        User: dhan                                                              Page 53 of 53
Date Rcvd: Dec 16, 2020                                     Form ID: trc                                                            Total Noticed: 1
                           on behalf of Attorney HughesWattersAskanase LLP jwk@hwallp.com, dkokenes@hwallp.com

Wayne Kitchens
                           on behalf of Defendant Watson Grinding and Manufacturing Co. jwk@hwallp.com dkokenes@hwallp.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Toa Nguyen wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Myca Nguyen wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Hanh Diep wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Jose Antonio Ramos wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Phuoc Nguyen wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Barbara Moore wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Son Le wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Stephonne Smith wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Chien Nguyen wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Ry Nguyen wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Glenn Nguyen wendy@haunmena.com wendywbishop@gmail.com

Wendy Marcia Ware Bishop
                           on behalf of Plaintiff Do Nguyen wendy@haunmena.com wendywbishop@gmail.com

William Curtis Webb
                           on behalf of Plaintiff Ignacio Moreno cwebb@beckredden.com acollard@beckredden.com

William Curtis Webb
                           on behalf of Plaintiff Tiburcio Estrada cwebb@beckredden.com acollard@beckredden.com

William Curtis Webb
                           on behalf of Plaintiff Juana Moreno cwebb@beckredden.com acollard@beckredden.com

William Curtis Webb
                           on behalf of Plaintiff Concepcion Estrada cwebb@beckredden.com acollard@beckredden.com

Zachary McLean Groover
                           on behalf of Plaintiff Federated Mutual Insurance Company grooverz@stutmanlaw.com garganos@stutmanlaw.com

Zachary McLean Groover
                           on behalf of Plaintiff American Family Connect Property and Casualty Insurance Company f/k/a IDS Property Casualty Insurance
                           Company grooverz@stutmanlaw.com garganos@stutmanlaw.com

Zachary McLean Groover
                           on behalf of Plaintiff Homesite Insurance Company grooverz@stutmanlaw.com garganos@stutmanlaw.com

Zachary McLean Groover
                           on behalf of Plaintiff Philadelphia Indemnity Insurance Company grooverz@stutmanlaw.com garganos@stutmanlaw.com

Zachary McLean Groover
                           on behalf of Plaintiff Acadia Insurance Company grooverz@stutmanlaw.com garganos@stutmanlaw.com

Zachary McLean Groover
                           on behalf of Plaintiff Ranchers & Farmers Mutual Insurance Company grooverz@stutmanlaw.com garganos@stutmanlaw.com


TOTAL: 1371
